                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

FRANK NOVELLO,
       Plaintiff,


v.                                                    Case No. 8:19-cv-1618-KKM-JSS
PROGRESSIVE EXPRESS INSURANCE
COMPANY,

       Defendant.
____________________________________/
                                        ORDER

       Plaintiff Frank Novello filed two motions requesting that the Court allow two

witnesses, Timothy Sprague and Stuart Freeman, to testify virtually at trial. (Doc. 84 at

2; Doc. 85 at 2). Defendant Progressive Express Insurance Company does not object

to the motions. (Doc. 84 at 2; Doc. 85 at 2). Because the Court finds that good cause

exists and that appropriate safeguards will be used, the Court grants Novello’s motion

to allow Mr. Freeman to testify virtually. (Doc. 85). But because Novello has failed to

provide good cause as to Mr. Sprague, the Court denies his motion to allow Mr. Sprague

to testify virtually. (Doc. 84).

       In his motion, Novello states that immediately after he obtained service of a trial

subpoena on Mr. Freeman, Mr. Freeman contacted counsel and “indicated that he has

serious COVID-19 pandemic concerns, including that he is immune-compromised and
currently recovering from a recent illness and surgery in his North Carolina second

home.” (Doc. 85 at 1; emphasis removed).

      Although Federal Rule of Civil Procedure 43(a) prefers that witness testimony

be taken in open court, “[t]he plain language of the rule [also] gives the district court

discretion to allow live testimony by video for ‘good cause in compelling circumstances

and with appropriate safeguards.’” Toland v. Phoenix Ins. Co., No. 20-12556, 2021 WL

1201737, at *4 (11th Cir. Mar. 30, 2021) (citation and quotation omitted).

      The Court finds that good cause exists for allowing virtual testimony with respect

to Mr. Freeman in the light of the ongoing COVID-19 pandemic and Mr. Freeman’s

concerns about COVID-19—including his immunocompromised status and recent

illness and surgery. Indeed, Chief Judge Corrigan’s Administrative Order Extending the

Cares Act—which was entered on February 24, 2021, and still governs—recognizes

that the President’s national emergency declaration with respect to COVID-19 remains

in effect. In re: National Emergency Declaration, 8:20-mc-25, Doc. 5 (M.D. Fla. Feb. 24,

2021). Further, the Court cannot predict when the pandemic will end or when Mr.

Freeman’s concerns will be alleviated such that he would be able to testify in-person.

This inherent uncertainty counsels against indefinitely delaying trial, especially

considering the age of this case. See Toland, 2021 WL 1201737, at *4 (explaining that the

district court’s decision to hold a hearing by videoconference in the light of the

pandemic was within its discretion under Rule 43).



                                           2
       Additionally, appropriate safeguards will be utilized for Mr. Freeman’s testimony.

He will testify by video, which allows the jury to observe and evaluate his demeanor

and facial expressions during his testimony. And both Novello and Progressive will

have the opportunity to examine Mr. Freeman using the same video-streaming

platform, ensuring that the method and opportunity for examination is the same.

Finally, Novello has provided sufficient advance notice of his request for Mr. Freeman

to appear virtually. And, Progressive does not oppose Novello’s request, foreclosing

any argument that Progressive lacked an opportunity to argue for Mr. Freeman’s in-

person attendance. See Fed. R. Civ. P. 43(a) Advisory Committee’s Note to 1996

Amendment (advising that safeguards must be adopted to ensure the “accurate

identification of the witness” and “accurate transmission” of witness testimony, and to

ensure that “advance notice is given to all parties” so that “the opportunity to argue for

attendance of the witness at trial” is protected).

       But Novello has failed to provide good cause for Mr. Sprague’s virtual

appearance. Novello explains that Mr. Sprague must be directly served and that his

home address is approximately 1,071 miles from the Sam Gibbons Courthouse, where

trial is scheduled to occur. Novello admits that he is “unaware if Mr. Sprague has

COVID-19 pandemic concerns, his vaccination status or other issues.” (Doc. 84 at 2).

But nothing in Novello’s motion distinguishes Mr. Sprague from any other witness who

lives far away from the venue where trial is scheduled. Courts have repeatedly held that

mere inconvenience or the expense or logistical difficulties associated with travel falls
                                             3
short of supplying the requisite good cause under Rule 43(a). See, e.g., Powers v. Target

Corp., Case No. 19-cv-60922-BLOOM/Valle, 2020 WL 8970607, at *2 (S.D. Fla. Mar.

9, 2020) (concluding that plaintiff failed to establish good cause under Rule 43(a) where

the “explanations submitted to the Court reflect[ed] the entirely foreseeable

inconvenience” to the witness of “having to interrupt his busy schedule to attend trial

in person” and explaining that the “inconvenience” of paying for a witness’s travel and

lodging expenses does not constitute the “type of ‘good cause’ or ‘compelling

circumstances’ that would warrant granting Plaintiff’s Motion”); see also Lamonica v. Safe

Hurricane Shutters, Inc., No. 07-61295-CIV, 2011 WL 917726, at *1 (S.D. Fla. Feb. 18,

2011) (concluding that the alleged financial and logistical burdens of attending trial did

not constitute “good cause” or “compelling circumstances” under Rule 43, even where

the plaintiffs lived outside of the country and would have to travel internationally). Nor

does good cause for other witnesses to testify virtually due to COVID-19 concerns

carry over to non-similarly situated witnesses, like Mr. Sprague.

      Accordingly, considering the totality of the circumstances and the Court’s own

discretion, it is ORDERED:

      (1) The Court DENIES WITHOUT PREJUDICE Novello’s motion to allow

          live video testimony of Timothy Sprague. (Doc. 84).

      (2) The Court GRANTS Novello’s unopposed motion to allow live video

          testimony of Stuart Freeman. (Doc. 85). Mr. Freeman shall be allowed to


                                            4
  testify at trial virtually, through Zoom or some other comparable platform as

  the Court later directs.

ORDERED in Tampa, Florida, on May 4, 2021.




                                  5
